DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 9/21/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-6 and 8-11 are pending.
Claim 7 is cancelled.
Claims 1-2 and 4-6 are currently amended.

Claim Interpretation
To clarify the record, the Examiner notes that in claims 1 and 4, the “pressure gauge” has not been positively recited as a structural feature of the claim, but exists as a pseudo-structural element. Particularly, the limitation “a pressure measuring part configured to selectively monitor a pressure in any one of the plurality of processing spaces by using a pressure gauge” recites the pressure gauge as part of an intended 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Pub. 2011/0031214) in view of Verdict (US Patent Pub. 2012/0304930) and Chen (US Patent 6,228,170).
Regarding claim 1, Kim teaches a substrate processing apparatus ([0019] and Fig. 2, processing system #100), comprising:
a plurality of processing parts ([0021] and Fig. 2, processing chambers #202 and #203) configured to perform substrate processing on target substrates ([0021]),

a plurality of gas introducing members ([0020] and Fig. 2, gas source assembly #216; [0033] and Fig. 2, showerhead #222) configured to introduce processing gases into a plurality of processing spaces corresponding to the plurality of processing parts, respectively ([0020]: dispense gas into chambers #202/#203); and
a common exhaust mechanism ([0022]-[0023] and Fig. 2, common exhaust with valve #221, and vacuum pump #220) configured to evacuate the plurality of processing spaces of the processing parts ([0023]: remove waste gases) all at once ([0009]: sharing a pump) and further configured to perform pressure control for the plurality of processing spaces all at once ([0023]: maintain both chambers at a desired pressure),
a pressuring measuring part (see below, regions of the chambers that connect to the exhaust system),
wherein the pressure measuring part includes pipelines having pressure-measuring pipelines (see annotated Figs. below).

    PNG
    media_image1.png
    359
    527
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    361
    529
    media_image2.png
    Greyscale


Kim does not teach dummy pipelines configured to communicate with the plurality of processing spaces, valves configured to switch among the pressure-
However, Verdict teaches dummy pipelines (Verdict – [0038] and Fig. 4, portions of clean bypass/exhaust line #404; see illustrated Kim+Verdict figures below) configured to communicate with the plurality of processing spaces (Verdict – [0038] and Fig. 4, with process chamber #402; plurality as taught by Kim above), valves configured to switch among the pressure-measuring pipelines and among the dummy pipelines (Verdict - [0038] and Fig. 4, switching valves PV-1 and PV-2), wherein one terminal end of each of the dummy pipelines is branched from a branch point of each of the pressure-measuring pipelines (see immediately below), wherein an opposite terminal end of each of the dummy pipelines is occluded (Verdict – [0038] and Fig. 4, exhaust lines #404/#406 terminate at a terminal end with switching valves PV-3 and PV-4), 

    PNG
    media_image3.png
    664
    563
    media_image3.png
    Greyscale

wherein the valves are installed in each of the pressure-measuring pipelines and in each of the dummy pipelines (Verdict – Fig. 4, valves PV-1 and PV-2 are present in both pressure-measuring pipelines and both dummy pipelines, see Kim+Verdict annotated figures below), and wherein the dummy pipelines are configured to adjust a difference between a volume of the pipelines communicating with a monitored processing space among the plurality of processing spaces and a volume of the pipelines communicating with each of the processing spaces that are non-monitored among the plurality of processing spaces (Verdict – Fig. 4, by opening valves PV-1 and PV-2, the volume of pipelines communicating with the process chambers can be adjusted).
For clarity, the combination of Kim and Verdict would appear to create the following sets of pressure-measuring and dummy pipelines:



    PNG
    media_image1.png
    359
    527
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    284
    500
    media_image4.png
    Greyscale

Pressure-measuring pipeline 2:

    PNG
    media_image2.png
    361
    529
    media_image2.png
    Greyscale

    PNG
    media_image4.png
    284
    500
    media_image4.png
    Greyscale

Dummy pipeline 1:

    PNG
    media_image5.png
    361
    530
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    284
    500
    media_image6.png
    Greyscale

Dummy pipeline 2:

    PNG
    media_image2.png
    361
    529
    media_image2.png
    Greyscale

    PNG
    media_image6.png
    284
    500
    media_image6.png
    Greyscale


	Kim and Verdict both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Kim with the dummy pipeline exhaust system as taught by Verdict in order to isolate the exhaust lines from each other to allow for cleaning (Verdict- Abstract) and to allow by-products to be removed in separate exhaust lines in situ without stopping operation of the process chamber (Verdict - [0038]).

Modified Kim does not teach wherein the pressure measuring part is configured to selectively monitor a pressure in any one of the plurality of processing spaces by using a pressure gauge, wherein the pressure-measuring pipelines are configured to connect the plurality of processing spaces to the pressure gauge, wherein the branch point is disposed between the pressure gauge and the plurality of processing spaces, 
	However, Chen teaches a pressure gauge for an exhaust system (Chen – C5, L30 and Fig. 2, pressure gauge #70).
	Modified Kim and Chen both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kim apparatus include the exhaust gas regulating system and pressure gauge since Chen teaches such a system advantageously regulates an exhaust conduit at a constant value, allows for more stable chamber pressure, reduces the possibility of particulate 
	As such, Kim and Verdict further modified by Chen would teach a pressure gauge downstream of the pump #450 (Verdict – Fig. 4) such that the branch point (see above) is disposed between the pressure gauge and the processing space (Verdict – Fig. 4, process chamber #402 as modified by the chambers of Kim), wherein the pressure-measuring pipelines are configured to connect the processing spaces to the pressure gauge (Kim + Verdict teach the pipelines, which are connected to the pressure gauge of Chen), and wherein the pressure measuring part is configured to selectively monitor a pressure in any one of the plurality of processing spaces by using a pressure gauge (Kim + Verdict teach the pipelines, which are connected to the pressure gauge of Chen, which can monitor the pressure of any of the processing spaces as taught by Chen above).

To clarify the record, the claim limitations “configured to perform substrate processing on target substrates, respectively”, “configured to mount the target substrates thereon in each of the plurality of processing parts”, “configured to introduce processing gases into a plurality of processing spaces corresponding to the plurality of processing parts, respectively”, “configured to evacuate the plurality of processing spaces of the plurality of processing parts all at once and further to perform pressure control for the plurality of processing spaces all at once”, “configured to selectively monitor a pressure in any one of the plurality of processing spaces by using a pressure gauge”, “configured to connect the plurality of processing spaces to the pressure gauge”, “configured to communicate with the plurality of processing spaces”, “configured to switch the pressure-measuring pipelines and the dummy pipelines”, and “configured to adjust a difference between a volume of the pipelines communicating with a monitored processing space of the plurality of processing spaces and a volume of the pipelines communicating with each of non-monitored processing spaces” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Kim apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 2, Kim teaches wherein the plurality of processing parts consists of n processing parts (Kim – Fig. 2, chambers #202/#203, so n=2), wherein each processing part includes one pressure-measuring pipeline communicating with each of the plurality of processing spaces (Kim – Fig. 2, pipes connected to exhaust pipe as set forth above), wherein n is a natural number greater than or equal to 2 (as above, n=2).
Kim does not teach a controller configured to control the valves, wherein each processing part includes (n-1) dummy pipelines communicating with each of the plurality of processing spaces, and wherein the controller is configured to, in the monitored processing space, open the valve provided in the pressure-measuring pipeline to allow 
However, Verdict teaches wherein each processing part includes (n-1) dummy pipelines communicating with each of the plurality of processing spaces (see annotated Figs below, each chamber has one pressure-measuring pipeline and one dummy pipeline).

Pressure measuring pipeline 1:

    PNG
    media_image1.png
    359
    527
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    284
    500
    media_image4.png
    Greyscale

Pressure-measuring pipeline 2:

    PNG
    media_image2.png
    361
    529
    media_image2.png
    Greyscale

    PNG
    media_image4.png
    284
    500
    media_image4.png
    Greyscale

Dummy pipeline 1:

    PNG
    media_image5.png
    361
    530
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    284
    500
    media_image6.png
    Greyscale

Dummy pipeline 2:

    PNG
    media_image2.png
    361
    529
    media_image2.png
    Greyscale

    PNG
    media_image6.png
    284
    500
    media_image6.png
    Greyscale

	Verdict further teaches a procedure for, in the monitored processing space, opening the valve provided in the pressure-measuring pipeline (Verdict - [0038] and Fig. 4, switching valves PV-1 and PV-2), and close the valve provided in the dummy pipeline (Verdict – [0005]: the second exhaust line can be isolated from the first and cleaned while the first exhaust line is removing by-products from the processing chamber; Fig. 4, via valves PV1 and PV2); and a procedure for, in the non-monitored processing spaces, opening the valve provided in any one of the dummy pipelines such that the corresponding processing space communicates with the dummy pipeline in which the valve is opened (Verdict – [0005]: alternatively the first exhaust line can be isolated from the second and cleaned while the second exhaust line removing by-products via the same valves, as above).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kim apparatus with the 
Modified Kim does not teach a controller specifically programmed to perform the procedure as taught by Verdict, nor wherein the controller is configured to open the valve provided in the pressure-measuring pipeline to allow the corresponding processing space to communicate with the pressure gauge (emphasis added to show distinguishing feature).
However, Chen teaches a controller (Chen – C5, L30-31 and Fig. 2, pressure controller #70) for controlling an exhaust system (Chen – C5, L17-33), as well as a pressure gauge (Chen – C5, L30 and Fig. 2, pressure gauge #70).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kim apparatus include the exhaust gas regulating system and pressure gauge since Chen teaches such a system advantageously regulates an exhaust conduit at a constant value, allows for more stable chamber pressure, reduces the possibility of particulate contamination on an exhaust throttle valve, and minimizes back-fill contamination problems (Chen – Abstract).

	Additionally, there are three distinct possible operational states: (1) all processing spaces are monitored, (2) some processing spaces are monitored, and some are un-monitored, and (3) no processing spaces are monitored. 
i.e., if all processing spaces are monitored, there are no non-monitored spaces, thus the controller function for those spaces is not utilized), thus the controller limitations as a whole are construed as a contingent limitation. See MPEP 2111.04(II).
As such, an apparatus capable of operating in any of the three modes would meet the limitations of the claims, further provided the apparatus can perform the controller limitations associated with that particular operational mode.
The modified Kim apparatus teaches the controller limitations for states (1) and (3), as set forth above, thus meeting the limitations of the claim.

Regarding claim 3, Kim teaches wherein a total number n (Kim teaches wherein n=2, see chambers #202/#203 as in Fig. 2) of the plurality of processing parts follows the equation n2 = P1 + P2 = V, where P1 is a total number of the pressure-measuring pipelines (P1 = 2, as shown below).

Kim does not teach dummy pipelines, wherein P2 is a total number of the dummy pipelines, and V is a total number of valves provided in the pressure-measuring pipeline and the dummy pipelines.
However, Verdict teaches dummy pipelines (Verdict – [0038] and Fig. 4, portions of clean bypass/exhaust line #404; see illustrated Kim+Verdict figures below), wherein P2 is a total number of the dummy pipelines (P2 = 2, as shown below), and V is a total number of valves provided in the pressure-measuring pipeline and the dummy pipelines (V = 4, valves PV1, PV2, MV1, and MV3, as in annotated Verdict Figs. 4 below).

For clarity, modified Kim teaches the following pipelines:

Pressure measuring pipeline 1:

    PNG
    media_image1.png
    359
    527
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    284
    500
    media_image4.png
    Greyscale

Pressure-measuring pipeline 2:

    PNG
    media_image2.png
    361
    529
    media_image2.png
    Greyscale

    PNG
    media_image4.png
    284
    500
    media_image4.png
    Greyscale

Dummy pipeline 1:

    PNG
    media_image5.png
    361
    530
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    284
    500
    media_image6.png
    Greyscale

Dummy pipeline 2:

    PNG
    media_image2.png
    361
    529
    media_image2.png
    Greyscale

    PNG
    media_image6.png
    284
    500
    media_image6.png
    Greyscale


Regarding claim 4, Kim teaches a substrate processing apparatus ([0019] and Fig. 2, processing system #100), comprising: 
two processing parts ([0021] and Fig. 2, processing chambers #202 and #203) configured to perform substrate processing on target substrates ([0021]), respectively;
two mounting tables ([0021] and Fig. 2, workpiece supports #208) configured to mount the target substrates thereon in each of the two processing parts ([0021]: supporting workpieces/wafers);
two gas introducing members ([0020] and Fig. 2, gas source assemblies #216; [0033] and Fig. 2, showerheads #222) configured to introduce processing gases into two processing spaces of the two processing parts ([0020]: dispense gas into chambers #202/#203);

a pressure measuring part (see below, regions of the chambers that connect to the exhaust system), and
wherein the pressure measuring part includes pipelines having two pressure-measuring pipelines (see annotated Figs. below).

    PNG
    media_image1.png
    359
    527
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    361
    529
    media_image2.png
    Greyscale


Kim does not teach wherein the pressure measuring part includes two dummy pipelines configured to communicate with the two pressure-measuring pipelines, respectively, and valves provided in the two pressure-measuring pipelines and the two dummy pipelines, respectively, wherein one terminal end of each of the two dummy pipelines is branched from a branch point of each of the two pressure-measuring pipelines, wherein an opposite terminal end of each of the two dummy pipelines is occluded, wherein the valves are installed in each of the two pressure-measuring pipelines and the two dummy pipelines, wherein, in a monitored processing space of the 
However, Verdict teaches wherein the pressure measuring part includes two dummy pipelines (Verdict – [0038] and Fig. 4, portions of clean bypass/exhaust line #404, as shown below) configured to communicate with the two pressure-measuring pipelines (Verdict – Fig 4; see annotated figures below: both pressure-measuring and dummy pipelines share portion of their path with the processing chambers and shared exhaust path), respectively, and valves provided in the two pressure-measuring pipelines and the two dummy pipelines (Verdict - [0038] and Fig. 4, switching valves PV-1 and PV-2), respectively, wherein one terminal end of each of the two dummy pipelines is branched from a branch point of each of the two pressure-measuring pipelines (see annotated Verdict Fig. 4 below), wherein an opposite terminal end of each of the two dummy pipelines is occluded (Verdict – [0038] and Fig. 4, exhaust line #404 terminates at a lower end with switching valve “PV-4”), 

    PNG
    media_image3.png
    664
    563
    media_image3.png
    Greyscale

wherein the valves are installed in each of the two pressure-measuring pipelines and the two dummy pipelines (Verdict – Fig. 4, valves PV-1 and PV-2 are present in both pressure-measuring pipelines and both dummy pipelines, see Kim+Verdict annotated figures below).

For clarity, the combination of Kim and Verdict would appear to create the following sets of pressure-measuring and dummy pipelines (wherein the pressure-measuring pipelines ultimately include manometer #426, as in Verdict Fig. 3):

Pressure measuring pipeline 1:

    PNG
    media_image1.png
    359
    527
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    284
    500
    media_image4.png
    Greyscale

Pressure-measuring pipeline 2:

    PNG
    media_image2.png
    361
    529
    media_image2.png
    Greyscale

    PNG
    media_image4.png
    284
    500
    media_image4.png
    Greyscale

Dummy pipeline 1:

    PNG
    media_image5.png
    361
    530
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    284
    500
    media_image6.png
    Greyscale

Dummy pipeline 2:

    PNG
    media_image2.png
    361
    529
    media_image2.png
    Greyscale

    PNG
    media_image6.png
    284
    500
    media_image6.png
    Greyscale



Kim and Verdict both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Kim with the dummy pipeline exhaust system as taught by Verdict in order to isolate the exhaust lines from each other to allow for cleaning (Verdict- Abstract) and to allow by-products to be removed in separate exhaust lines in situ without stopping operation of the process chamber (Verdict - [0038]). It would be obvious to one of 

Modified Kim does not teach wherein the pressure measuring part is configured to selectively monitor a pressure in any one of the two processing spaces by using a pressure gauge, a controller configured to control the pressure measuring part, wherein the pressure-measuring pipelines are configured to connect the two processing spaces to the pressure gauge, nor wherein the branch point is disposed between the pressure gauge and the two processing spaces, nor wherein the controller is configured to open the valve provided in the pressure-measuring pipeline to allow the corresponding processing space to communicate with the pressure gauge (emphasis added to show distinguishing features).
However, Chen teaches a controller (Chen – C5, L30-31 and Fig. 2, pressure controller #70) for controlling an exhaust system (Chen – C5, L17-33), as well as a pressure gauge (Chen – C5, L30 and Fig. 2, pressure gauge #70).
	Modified Kim and Chen both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kim apparatus include the exhaust gas regulating system and pressure gauge since Chen teaches such a system advantageously regulates an exhaust conduit at a constant value, allows for more stable chamber pressure, reduces the possibility of particulate 
As such, Kim and Verdict further modified by Chen would teach a pressure gauge downstream of the pump #450 (Verdict – Fig. 4) such that the branch point (see above) is disposed between the pressure gauge and the processing spaces (Verdict – Fig. 4, process chamber #402 as modified by the chambers of Kim), wherein the pressure-measuring pipelines are configured to connect the processing spaces to the pressure gauge (Kim + Verdict teach the pipelines, which are connected to the pressure gauge of Chen), wherein the pressure measuring part is configured to selectively monitor a pressure in any one of the plurality of processing spaces by using a pressure gauge (Kim + Verdict teach the pipelines, which are connected to the pressure gauge of Chen, which can monitor the pressure of any of the processing spaces as taught by Chen above), and wherein the corresponding processing space would communicate with the pressure gauge (as combined above, the chambers of Kim with the gauge of Chen).

To clarify the record, the claim limitations “configured to perform substrate processing on target substrates, respectively”, “configured to mount the target substrates thereon in each of the two processing parts”, “configured to introduce processing gases into two processing spaces of each of the two processing parts”, “configured to evacuate both of the two processing spaces of the two processing parts all at once and further to perform pressure control for the two processing spaces all at once”, “configured to selectively monitor a pressure in any one of the two processing spaces by using a pressure gauge”, “configured to connect the two processing spaces to the pressure gauge”, “configured to communicate with the two pressure-measuring pipelines, respectively”, and “configured to adjust a difference between a volume of the pipelines communicating with a monitored processing space of the plurality of processing spaces and a volume of the pipelines communicating with each of non-monitored processing spaces” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Kim apparatus would be capable of performing the intended uses as set forth above.
The modified Kim apparatus would be capable of having monitored and non-monitored processing spaces depending on the configuration of the valves, as taught by Verdict (see Fig. 4, PV-1 through PV-4) in relation to the pressure gauge (see Chen) as connected to the process chamber #402 and thus, as combined, the tandem chambers as taught by Kim).

	In accordance, there are three distinct possible operational states: (1) all processing spaces are monitored, (2) some processing spaces are monitored, and some are un-monitored, and (3) no processing spaces are monitored. 
	In states (1) and (3), part of the controller limitation is not applicable (i.e., if all processing spaces are monitored, there are no non-monitored spaces, thus the 
As such, an apparatus capable of operating in any of the three modes would meet the limitations of the claims, further provided the apparatus can perform the controller limitations associated with that particular operational mode.
The modified Kim apparatus teaches the controller limitations for states (1) and (3), as set forth above, thus meeting the limitations of the claim.

Regarding claim 5, the entire claim is interpreted as an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. The modified Kim apparatus would be capable of performing the intended use by virtue of the valves and pipelines as taught by Verdict, together with the pressure gauge as taught by Chen.

Regarding claim 6, the entire claim is interpreted as an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. The modified Kim apparatus would be capable of performing the intended use by virtue of the valves and pipelines as taught by Verdict, together with the pressure gauge as taught by Chen.

Regarding claim 11, Kim teaches wherein in each of the plurality of processing spaces, the gas introducing member is formed with a plurality of outlets (Kim – [0020] and Fig. 2, showerheads #222) “corresponding to” the pressure-measuring pipeline (Kim – Fig. 2, are in volume connection with pressure measuring devices #281-#283).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Pub. 2011/0031214), Verdict (US Patent Pub. 2012/0304930), and Chen (US Patent 6,228,170), as applied to claims 1-6 and 11 above, and further in view of Fisher (US Patent 6,279,402).
The limitations of claims 1-6 and 11 are set forth above.
Regarding claim 8, Kim teaches wherein the pressure-measuring pipelines (Kim – [0030] and Fig. 2, manometers #281 and #282) are inserted into the gas introducing member from above the gas introducing member ([0033] and Fig. 2, showerhead #222) of each of the plurality of processing parts (Fig. 2, provided to both chambers #202 and #203).
Modified Kim does not teach wherein the pressure-measuring pipeline is inserted into a center of the gas introducing member.
While Fisher does not teach wherein the pressure-measuring pipeline is inserted into a center of the gas introducing member, Fisher does teach that the location of the pressure sensor is a result effective variable. Specifically, that the nominal chamber pressure, often measured at a location removed from the wafer, does not accurately 
Modified Kim and Fisher both teach CVD processing apparatuses, and are thus considered to be analogous art. It would be obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum position for the pressure sensor through routine experimentation in order to precisely measure the local pressure of the wafer to reduce processing non-uniformities (Fisher – Col. 3, Lines 23-46). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Pub. 2011/0031214), Verdict (US Patent Pub. 2012/0304930), Chen (US Patent 6,228,170), and Fisher (US Patent 6,279,402), as applied to claim 8 above, and further in view of Matsumoto (US Patent Pub. 2006/0021568).
The limitations of claim 8 are set forth above.
Regarding claim 9, modified Kim does not teach wherein the pressure-measuring pipeline has outlets communicating with the processing space and arranged on a concentric circle around the center of the gas introducing member.
However, Matsumoto teaches outlets ([0087]-[0089] and Fig. 8, fine gas injection holes #110 in gas backflow prevention plate #104) communicating with the processing space (Fig. 7, along #72 as seen generally communicating with process space in Fig. 1) and arranged on a concentric circle (Fig. 8, plate #104 and outlet circle appear to be concentric with the shower head as seen structurally in Figs. 1 and 7) around the center 
Modified Kim and Matsumoto both teach CVD processing apparatus, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kim apparatus with the outlet positions as taught by Matsumoto in order to prevent source gases from backwardly diffusing in order to isolate the sensor component from damage due to the source gas (Matsumoto – [0018]-[0023] and [0089]).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Pub. 2011/0031214), Verdict (US Patent Pub. 2012/0304930), and Chen (US Patent 6,228,170), as applied to claims 1-6 and 11 above, and further in view of Matsumoto (US Patent Pub. 2006/0021568).
The limitations of claims 1-6 and 11 are set forth above
Regarding claim 10, modified Kim does not teach wherein the pressure-measuring pipeline has outlets communicating with the processing space and arranged on a concentric circle around a center of the gas introducing member at any radial location.
However, Matsumoto teaches outlets ([0087]-[0089] and Fig. 8, fine gas injection holes #110 in gas backflow prevention plate #104) communicating with the processing space (Fig. 7, along #72 as seen generally communicating with process space in Fig. 1) and arranged on a concentric circle (Fig. 8, plate #104 and outlet circle appear to be 
Modified Kim and Matsumoto both teach CVD processing apparatus, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kim apparatus with the outlet positions as taught by Matsumoto in order to prevent source gases from backwardly diffusing in order to isolate the sensor component from damage due to the source gas (Matsumoto – [0018]-[0023] and [0089]).

Response to Arguments
Applicant is thanked for the amendments to claims 1 and 2 to relieve issues of new matter and indefinite claim language. As such, all previous rejections under sections 112(a) and 112(b) are withdrawn.

Applicant argues (Remarks, pgs. 11-14) that the Verdict reference fails to teach the limitations of claims 1 and 4 as amended, particularly the limitation “wherein one terminal end of each of the two dummy measuring pipelines is branched from a branch point of each of the two pressure-measuring pipelines, wherein the branch point is disposed between the pressure gauge and the two processing spaces.” As discussed in the Interview 9/16/2021, the Examiner agrees, and has supplied the Chen reference herein to meet the amended limitations. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718